          Case 6:16-cr-10141-EFM Document 471 Filed 11/26/18 Page 1 of 3




            UNITED STATES DISTRICT COURT
                                   District of Kansas

UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                 Case No. 16-CR-10141-EFM

CURTIS WAYNE ALLEN et al.,

                      Defendants.


              GOVERNMENT’S SUPPLEMENTAL NOTICE OF
               AUTHORITY RELEVANT TO U.S.S.G. § 3A1.4



       APPEARS NOW the United States of America, by and through its undersigned attorneys,

and provides the Court with one additional relevant citation to supplement its previous filing (ECF

470) listing examples in which a sentencing court imposed the terrorism enhancement, pursuant to

U.S.S.G. § 3A1.4, where the defendants’ underlying conduct was an attack on civilians:

       (1) United States v. Crawford, 714 Fed. App’x 27 (2d Cir. 2017) (affirming without

           discussion the district court’s application of U.S.S.G. § 3A1.4). Terrorism enhancement

           applied to white supremacist defendant who planned to use a radiological weapon to kill

           Muslims in retaliation against the government for allowing Muslims to live in New

           York and in this country, and to change government policies that the defendant

           perceived as being liberal to Muslims. Defendant researched potential targets for his
.   Case 6:16-cr-10141-EFM Document 471 Filed 11/26/18 Page 2 of 3




    first uses of the weapon, including local mosques and an Islamic center in Albany, New

    York. See United States v. Crawford, No. 16-4261, Brief for Appellee United States of

    America, 2017 WL 3415122, at ** 6, 98-102 (July 31, 2017), attached as Exhibit A

    (citing, as sufficient evidence to satisfy the 3A1.4 enhancement, recorded statements of

    the defendant declaring that he “want[ed] my country back;” that he believed that the

    “government’s been giving away the store;” and that the bombing would be the

    “answer” to the government allowing a “Muslim invasion” to take place); see id. (noting

    that the defendant’s reference to political entities as potential targets further supported a

    finding that the defendant’s bombing plan was intended as retaliation against and

    intended to influence the conduct of the government); see also United States v.

    Crawford, 1:14-cr-00030, Sentencing Transcript, attached as Exhibit B.

                                       Respectfully submitted,

                                       STEPHEN R. MCALLISTER
                                       United States Attorney


                                       Anthony W. Mattivi
                                       ANTHONY W. MATTIVI
                                       Assistant United States Attorney
                                       District of Kansas
                                       290 Carlson Federal Building
                                       444 SE Quincy Street
                                       Topeka, KS 66683
                                       Telephone: (785) 295-2850
                                       Anthony.Mattivi@usdoj.gov


                                       Risa Berkower
                                       RISA BERKOWER
                                       Trial Attorney
                                       Civil Rights Division, Criminal Section
                                       U.S. Department of Justice




                                           2
.            Case 6:16-cr-10141-EFM Document 471 Filed 11/26/18 Page 3 of 3




                                               950 Pennsylvania Avenue NW
                                               Washington, D.C. 20530
                                               Telephone: (202) 305-0150
                                               Risa.Berkower@usdoj.gov


                                               Mary J. Hahn
                                               MARY J. HAHN
                                               Trial Attorney
                                               Civil Rights Division, Criminal Section
                                               U.S. Department of Justice
                                               950 Pennsylvania Avenue NW
                                               Washington, D.C. 20530
                                               Telephone: (202) 305-0921
                                               Mary.Hahn@usdoj.gov



                                  CERTIFICATE OF SERVICE

            I hereby certify that on the 26th day of November 2018, I caused the foregoing pleading
    to be filed with the Clerk of the Court, with a true and accurate copy provided to each counsel of
    record in the case.
                                                Risa Berkower
                                                Risa Berkower




                                                   3
